14-1080
     Gjolaj v. Lynch
                                                                                       BIA
                                                                               A095 461 583

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DEBRA ANN LIVINGSTON,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   MARJANA GJOLAJ,
14            Petitioner,
15
16                     v.                                            14-1080
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                    Michael P. DiRaimondo (Marialaina L.
24                                      Masi and Stacy A. Huber, on the
25


     * Pursuant to Federal Rule of Appellate Procedure
     43(c)(2), Attorney General Loretta E. Lynch is automatically
     substituted for former Attorney General Eric H. Holder, Jr.
 1                                 brief, DiRaimondo &
 2                                 Masi LLP, Melville, New York.
 3
 4   FOR RESPONDENT:              Joyce R. Branda, Acting Assistant
 5                                Attorney General; Ernesto H. Molina,
 6                                Jr., Assistant Director; Sabatino F.
 7                                Leo, Trial Attorney, Office of
 8                                Immigration Litigation, Washington,
 9                                D.C.
10
11        UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review is

14   DENIED.

15        Petitioner Marjana Gjolaj, a native and citizen of Albania,

16   seeks review of a March 24, 2014, decision of the BIA denying

17   her motion to reopen.     In re Marjana Gjolaj, No. A095 461 583

18   (B.I.A. Mar. 24, 2014).    We review the BIA’s denial of a motion

19   to reopen for abuse of discretion.    Kaur v. BIA, 413 F.3d 232,

20   233 (2d Cir. 2005) (per curiam).        We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23        An alien seeking to reopen proceedings may file a motion

24   to reopen no later than 90 days after the date on which the final

25   administrative    decision     was    rendered.       8   U.S.C.

26   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).       There is no

27   dispute that Gjolaj’s 2014 motion to reopen is untimely because
1    the BIA issued a final order of removal in 2004.           Although the

2    time limitations do not apply if the motion “is based on changed

3    country conditions arising in the country of nationality or the

4    country to which removal has been ordered, if such evidence is

5    material and was not available and would not have been

6    discovered or presented at the previous proceeding,” 8 U.S.C.

7    § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii), we

8    find no error in the BIA’s conclusion that Gjolaj failed to

9    establish any material change in conditions.

10          First, Gjolaj incorrectly argues that the Immigration

11   Judge    ("IJ")    failed   to   render     an   adverse   credibility

12   determination.      In fact, the IJ explicitly denied Gjolaj’s

13   original application on credibility grounds.          The BIA may deny

14   reopening where new evidence does not rebut an “adverse

15   credibility finding that provided the basis for the IJ’s denial

16   of petitioner’s underlying asylum claim.”           Kaur, 413 F.3d at

17   234.     Here, the alleged change—the rise to power of the

18   Socialist Party—is not material because Gjolaj was found not

19   credible    with     respect     to   her    political     activities.

20   Accordingly, the BIA reasonably denied her motion for failure

21   to submit material evidence of changed country conditions.

22   Id.; 8 U.S.C. § 1229a(c)(7)(C)(ii).
1           Second, Gjolaj argues that human trafficking in Albania has

2    worsened such that reopening is appropriate to allow her to

3    apply for asylum on that basis.     The BIA’s conclusion that the

4    evidence shows a continuation of prior conditions is supported

5    by substantial evidence.     Jian Hui Shao v. Mukasey, 546 F.3d

6    138, 169 (2d Cir. 2008).        The BIA, comparing “evidence of

7    country conditions submitted with the motion to those that

8    existed at the time of the merits hearing,” In re S-Y-G, 24 I.

9    & N. Dec. 247, 253 (BIA 2007), reasonably found that human

10   trafficking has not significantly worsened since Gjolaj’s

11   merits hearing.    The 2001 State Department Report, in evidence

12   during Gjolaj’s 2004 merits hearing, describes serious problems

13   with human trafficking similar to those contained in the 2013

14   State Department Report.     The 2001 Report states that Albania

15   had recently passed its first laws aimed at trafficking.        In

16   2010, however, “[t]he government continued to improve its

17   capacity to identify, protect, and reintegrate trafficking

18   victims.”     U.S. Dep't of State, Trafficking in Persons Report

19   2010     --    Albania,    14    June    2010,    available     at

20   http://www.unhcr.org/refworld/decid/4c18840f20.html           (last

21   visited Apr. 13, 2015).     In sum, the evidence shows, at most,

22   a continuation of the conditions present at Gjolaj’s merits
1    hearing; therefore, the BIA’s finding that human trafficking

2    had not worsened is supported by substantial evidence.              Jian

3    Hui Shao, 546 F.3d at 169.

4        Finally, contrary to Gjolaj’s argument, the BIA gave

5    reasonable consideration to the evidence in the record.              We

6    “presume that [the agency] has taken into account all of the

7    evidence before [it], unless the record compellingly suggests

8    otherwise.”    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

9    315, 337 n.17 (2d Cir. 2006).        The agency is not required to

10   “expressly parse or refute on the record each individual

11   argument or piece of evidence offered.”        Wei Guang Wang v. BIA,

12   437 F.3d 270, 275 (2d Cir. 2006) (internal quotation marks

13   omitted).       Here,     “the   record    [does   not]    compellingly

14   suggest[]” that the BIA ignored Gjolaj’s evidence, but instead

15   suggests     that   the    agency   gave    thorough      consideration,

16   explicitly addressing State Department reports and the expert

17   affidavit.    Xiao Ji Chen, 471 F.3d at 337 n.17.

18       For the foregoing reasons, the petition for review is

19   DENIED.    As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition

22   is DENIED as moot.        Any pending request for oral argument in
1   this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                              FOR THE COURT:
5                              Catherine O=Hagan Wolfe, Clerk